Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                        Illinois Official Reports                        accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2018.01.23
                                                                         12:33:49 -06'00'




                     In re Omar F., 2017 IL App (1st) 171073



Appellate Court    In re OMAR F., a Minor (The People of the State of Illinois,
Caption            Petitioner-Appellee, v. Omar F., Respondent-Appellant).



District & No.     First District, Third Division
                   Docket No. 1-17-1073



Filed              October 25, 2017
Rehearing denied   November 21, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 16-JD-1740; the
Review             Hon. Kristal Royce Rivers, Judge, presiding.



Judgment           Affirmed in part; reversed and remanded in part.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Jonathan Pilsner, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Annette Collins, and Tyler J. Cox, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                   with opinion.
                   Justices Howse and Lavin concurred in the judgment and opinion.
                                              OPINION

¶1       The minor respondent, Omar F., was adjudicated delinquent for armed robbery with a
     firearm and, following a dispositional hearing, was sentenced to 36 months’ probation with
     various conditions. On appeal, the respondent argues that the State failed to prove him guilty
     beyond a reasonable doubt and that several conditions of his probation were unreasonable and,
     in the alternative, violated his constitutional rights to due process and freedom of speech and
     association. Specifically, the respondent complains of the following conditions: (1) that he
     “stay away” from gangs, guns, and drugs, (2) that he remove “those” from his social media
     accounts, (3) that he stop associating with or interacting with anyone who is a gang member,
     and (4) that he not post or be in any photos posted to Facebook or other social media accounts
     with people if they are in gangs. The respondent also contends that section 5-715(2)(s) of the
     Juvenile Court Act of 1987 (or Act) (705 ILCS 405/5-715(2)(s) (West 2016)), which permitted
     the court to limit his contact, direct or indirect, with all gang members, is unconstitutionally
     vague since it fails to define “contact,” does not contain a mens rea requirement, encompasses
     a broad range of legally permissible conduct, and encourages arbitrary enforcement. For the
     reasons that follow, we affirm in part and reverse and remand in part.

¶2                                        I. BACKGROUND
¶3       The record before us reveals the following facts and procedural history. On August 3,
     2016, the State filed a petition for adjudication of wardship, charging the minor with armed
     robbery with a firearm (720 ILCS 5/18-2(a) (West 2014)), aggravated robbery (720 ILCS
     5/18-1(b) (West 2014)), and robbery (720 ILCS 5/18-1(a) (West 2014)). The petition alleged
     that on August 2, 2016, while armed with a firearm, the minor respondent knowingly took
     property (i.e., a cell phone, book bag, and laptop computer) from the person of the victim,
     Azeez Soberu, by use of force or threatening the imminent use of force.
¶4       On March 20, 2013, the minor respondent appeared for an adjudicatory hearing together
     with his cousin and co-respondent, Tyreese J., also a minor. The State proceeded with a joint
     adjudicatory hearing against both minors, at which the following relevant evidence was
     adduced.
¶5       The victim, 23-year-old Azeez Soberu, testified that he is originally from Nigeria but that
     he has lived in Chicago for the past six years. Soberu stated that on August 2, 2016, he was
     headed to a friend’s birthday party, where he was supposed to play music on his laptop. Soberu
     averred that to get to the birthday party he took the train but mistakenly got off at the wrong
     stop. At about 2:40 p.m., he was near 7939 South Vernon Avenue, when he realized that he
     was lost and telephoned his friend. His friend told him that he was in the wrong neighborhood
     and texted him the correct address. Soberu stated that he typed the correct address into the GPS
     system on his cell phone and then, looking and listening to the GPS instructions on his cell
     phone and with headphones in his ears, he proceeded to walk on South Vernon Avenue toward
     79th Street to catch a bus back to his friend’s place. At this point, he also had his backpack with
     his laptop over his shoulder. Soberu testified that as he was walking, two individuals, one
     light-skinned and the other dark-skinned, whom he later identified as the respondent and
     co-respondent, approached him from the gangway between the apartments on 7939 South
     Vernon Avenue and walked in front of him.


                                                  -2-
¶6          According to Soberu, the respondent, who was covering his face with a “white rounded
       shirt” so that Soberu could only see his eyes, then pointed a gun and said, “get on the ground.”
       Soberu described the gun as a “black pistol.” Soberu stated that he did not get on the ground
       but instead gave his cell phone to co-respondent, who took it and ran off into an apartment
       building across the street. Soberu noticed that the respondent, who was still holding him at
       gunpoint, was distracted by co-respondent’s movements, so he took the opportunity to punch
       the respondent on the side of the eye and grab for the gun. The respondent dropped the gun but
       continued to fight Soberu in an attempt to retrieve it. On cross-examination, Soberu stated that
       throughout the struggle, the respondent continued to yell at him, “give me back the gun.”
       Soberu stated that at that point, he wanted to get to the nearest busy street, which was 79th
       Street, in the hope that there would be more people there and he could get help. In an effort to
       stop Soberu from walking away, the respondent grabbed at Soberu, tearing Soberu’s shirt and
       pulling his backpack, which contained the laptop, to the ground. Still holding the gun, Soberu
       hit the respondent in the head with it. The respondent, however, refused to let go and continued
       to struggle with Soberu even after he was punched and started bleeding.
¶7          Soberu was attempting to run toward 79th Street, when he noticed the co-respondent
       returning from the direction of the building he had run off to. Soberu stated that the
       co-respondent’s face was not covered at this time and that he was wearing the same clothing
       Soberu had seen him in at the beginning of the attack. The co-respondent approached Soberu
       and punched him in the left eye. Soberu said he began to bleed and could not see and was afraid
       he would lose consciousness. He wanted to make sure his attackers did not have the gun, so he
       flung the gun as far away from himself as possible.
¶8          Soberu testified that at this point, both the respondent and co-respondent left, so he ran to
       Burger King on the corner of 79th Street to call the police. Soberu stated that the entire attack
       lasted no more than five minutes.
¶9          Soberu averred that soon thereafter the police arrived and he informed them about what
       had happened. Police officer Arshanette Chambers told Soberu that the police would start
       searching the area, and she took Soberu back to Vernon Avenue where the incident took place.
       There, they found Soberu’s backpack with the laptop inside, as well as his headphones. Soberu
       also found one of his shoes, which had fallen off in the struggle. Soberu testified that after
       picking up his belongings, he got into a police car and was driven about a block away. There,
       he saw the respondent sitting on the sidewalk with another police officer by him. Soberu
       immediately identified the respondent as the individual who attacked him with the gun. When,
       a few minutes later, the co-respondent walked out of a nearby building, Soberu immediately
       identified him as his other attacker—the one who had taken his cell phone.
¶ 10        At the adjudicatory hearing, Soberu pointed out on a map where the events occurred and
       also identified photographs depicting his injuries.
¶ 11        On cross-examination, Soberu explained that he lives on the north side and needed to take
       the red line to his friend’s house. He testified that he should have gotten off the train sooner,
       near 47th Street, but missed his stop because the address he was initially following on his GPS
       had been incorrect. Although there was some confusion in Soberu’s testimony as to what
       direction he had been walking in prior to the attack and what public transportation he had taken
       to end up on Vernon Avenue, Soberu affirmatively stated that after getting off a train, he
       boarded a bus, before telephoning his friend. Soberu was also certain that he was listening to


                                                   -3-
       the GPS instructions with his headphones and walking toward 79th Street to find transportation
       to head back north when he was attacked.
¶ 12       On cross-examination, Soberu stated that before the attack he had never seen or met the
       respondent or co-respondent. He acknowledged that when he saw the respondent and
       co-respondent approaching him, both attempting to cover their faces with T-shirts, he did not
       run immediately. He stated, however, that he did not do so because he did not know what was
       about to happen.
¶ 13       On cross-examination, Soberu denied that he was in the neighborhood because he intended
       to meet a girl from a dating website. He further denied that he ever harassed, approached, or
       grabbed any girl. Instead, Soberu testified that he never saw any girls and that no girls were
       involved in the incident. He also denied that he called the police because he thought he was in
       trouble for beating a boy. He also denied that there was no gun and that he hit the respondent
       with a metal pipe.
¶ 14       Chicago police officer Arshanette Chambers next testified that at about 2:40 p.m. on
       August 2, 2016, together with her partner, Officer Joe Buckley, she responded to a call for an
       armed robbery victim at the Burger King located on 79th Street. Once there, Officer Chambers
       encountered Soberu, who was bleeding from his arms, sweating profusely, had a swollen head,
       ripped shirt, and a missing shoe. Because Soberu could not tell the police the exact location of
       where he was attacked, she suggested they all go for a ride in the squad car to locate it. At
       Vernon Avenue, they stopped and exited the vehicle, looking for the location of the attack.
       While walking southbound on Vernon Avenue, somewhere in the middle of the block, they
       encountered Soberu’s backpack on the street near a car tire. Near the gangway at 7939 South
       Vernon Avenue, they found Soberu’s shoe and a pair of white headphones.
¶ 15       Officer Chambers testified that at this point, the police received a call over the radio
       indicating a possible second robbery victim on Eberhart Avenue, which was only one block
       away. The officers drove to that location, bringing Soberu along. As soon as the officers turned
       the corner on Eberhart Avenue, however, Soberu pointed out the window to the respondent,
       who was sitting in front of a multi-flat building, bleeding from his head, and said, “that’s the
       guy who robbed me. That’s him right there.” Already on the scene were Sergeant Vargas and
       another police unit. According to Officer Chambers, co-respondent then came out of the
       building in front of which the respondent was sitting, and Soberu immediately identified him
       as his other attacker. Both the respondent and co-respondent were arrested.
¶ 16       On cross-examination, Officer Chambers admitted that although Soberu had told her that
       his assailants had tried to cover their faces with their white T-shirts, she never included this
       fact in her incident report. Officer Chambers also acknowledged that the police never reviewed
       a nearby camera video. She agreed that when she first observed the respondent sitting on the
       sidewalk, he had significant injuries to his head. She also noticed that there were a few girls
       outside of the building next to where the respondent was sitting, but admitted that she never
       interviewed them. Officer Chambers also admitted that her incident report reflected that when
       she spoke to Soberu, he told her that the co-respondent “punched him in the head, at which
       time [respondent] ordered him to the ground at gunpoint.”
¶ 17       After the State rested, the trial court heard and denied the respondent’s motion for a
       directed finding. The defense then called Monique J., the respondent’s cousin and
       co-respondent’s sister. Monique testified that on August 2, 2016, she lived with her mother,
       sisters, and brothers, including the co-respondent, at 7942 South Eberhart Avenue. At about

                                                  -4-
       2:40 p.m. that day, Monique and her sister, Erica, were walking back home from a gas station
       located at 79th Street and King Drive when a man she had never met before grabbed her left
       arm and asked her if she was the girl from MeetMe (a dating website). Monique identified the
       man as Soberu. Monique told Soberu that she was not the girl from the website, but he kept
       insisting that she was. Monique then started yelling “stop” and “let me go.” At the same time,
       Erica yelled for the respondent, and the respondent came out of their home. Monique stated
       that the respondent never had a weapon and was not covering his face with anything. The
       respondent told Soberu to leave Monique alone, but Soberu refused and told the respondent to
       go back into the house.
¶ 18        Monique testified that Soberu eventually let her go but continued to argue with the
       respondent. At some point, he became angry and started pushing the respondent, and the
       respondent pushed him back. A fight ensued and punches were thrown, but Soberu eventually
       ran off, and the respondent chased him toward 79th Street and Vernon Avenue. Monique lost
       sight of both of them and went into her house. When, a minute later, the respondent returned,
       his head “was busted,” there was blood all over his face, he was “turning colors,” and began
       vomiting. She stated that Erica then called for assistance. Instead of an ambulance showing up
       first, however, a police sergeant pulled up and asked what was wrong with the respondent.
¶ 19        On cross-examination, Monique admitted that at the time of the incident, there were many
       people inside her house, including her four brothers and their friends, but only the respondent
       and his friend, Armani, came out when Erica called for help. She denied that co-respondent
       ever went outside of the building or even saw Soberu. Monique also admitted that Erica did not
       call for police after the respondent fought with and chased Soberu. Instead, Erica called for
       help only after the respondent returned injured. Monique also admitted that when the police
       sergeant arrived she never told him that she had been attacked or assaulted by Soberu.
¶ 20        After the attorneys were finished questioning Monique, the trial court asked her whether
       she ever attempted, in any way, to have the man that grabbed her arrested, detained, or spoken
       to by the police, and she stated that she did not. The only explanation Monique offered for
       failing to tell the police Soberu grabbed her after her brother and cousin were arrested in
       connection with the incident was that “it was not that big of a deal.”
¶ 21        After closing arguments, the trial court found the respondent guilty of all three charged
       offenses and adjudicated him delinquent. In doing so, the court found Monique’s testimony not
       credible and Soberu’s testimony to be credible, despite the “language barrier.” The trial court
       acknowledged that Soberu’s testimony on cross-examination about what buses and trains he
       took prior to the incident was confusing, but stated that this confusion only added to his
       credibility as it showed that he “had no idea where he was.”
¶ 22        On May 2, 2017, the cause proceeded to a dispositional hearing. Prior to that hearing the
       court reviewed the April 27, 2017, social investigation report prepared by the respondent’s
       probation officer. Among other things, that report reflected that the respondent had three prior
       referrals to the juvenile court. On January 9, 2014, he was charged with armed robbery,
       robbery, and theft, but all of the charges were nol-prossed. On April 19, 2014, he was charged
       with residential burglary, burglary, knowing damage to property and criminal trespass to
       field/motor vehicle, but all charges were again nol-prossed. On September 8, 2015, the
       respondent was charged with criminal trespass to vehicles but was found not guilty. In
       addition, the social investigation report reflected that the respondent had two informal


                                                  -5-
       adjustments: (1) on November 29, 2011, for battery and (2) on January 23, 2016, for
       “CTA—Unsafe Conditions/Cross Between Cars.”
¶ 23       According to the social investigation report, the respondent resided with his grandmother
       and had done so for the majority of his life because his mother suffered from dementia and
       lived in a nursing home. The respondent visited with his father, even though he did not have a
       room at his father’s house. The respondent reported that he “feels closest to his father and his
       older brother.” He also stated that he has a good relationship with his entire family.
¶ 24       The social investigation report further reflected that at the time of the dispositional hearing,
       the respondent was not enrolled in any school or GED program, and had not attended school
       since 2016, when he attended Excel Academy for two weeks after being expelled from
       Perspective High School.
¶ 25       The respondent stated that he had five friends whose ages range from 18 through 20. Three
       of these friends have been arrested. According to the respondent, when they spend time
       together, they play video games and basketball and smoke marijuana. The respondent admitted
       that he started smoking marijuana at the age of 16 and reported that he normally smoked it
       every day. He stated that his “friends are gang involved” and belong to the Black Peace Stones
       but denied being a gang member himself. The respondent’s father reported that he did not
       know the respondent’s friends, and the respondent admitted that he does not bring his friends
       around his father.
¶ 26       The respondent stated that he looks up to his older brother and admires him because he has
       “been in the system before but has turned his life around.” The respondent stated that he
       wanted to obtain employment and that he would like to play basketball or become a mechanic.
       He indicated that he was seeking employment at Peacock Warehouse in Carol Stream.
¶ 27       The social investigation report also revealed that the respondent maintained his innocence,
       claiming that the victim had lied at trial and that he was only protecting his cousin.
¶ 28       The probation officer concluded that the respondent was a good candidate for probation,
       and recommended 36 months’ probation, 35 hours of community service, mandatory
       school/general education degree (GED) program or employment, Treatment Alternatives for
       Safe Communities (TASC) along with a court ordered urine analysis and “no gang, guns or
       drugs.”
¶ 29       At the dispositional hearing, the probation officer made his recommendation. In addition,
       he informed the court that the respondent, who was now 18 years old, had obtained
       employment with Peacock Warehouse and had been working there for one week.
¶ 30       In closing, the State argued the severity of the offense, and the respondent’s prior history
       with the juvenile system, and agreed with the probation officer’s recommendation. The
       respondent’s counsel, on the other hand, asked for a lower term of only 24 months’ probation.
       Counsel argued that the respondent had no previous adjudications, that he lives in a stable
       home, and that he had expressed the desire to obtain employment and had in fact followed
       through on that promise. The respondent’s counsel further stated that he had no disagreement
       with the community service, TASC, and mandatory GED or employment conditions of the
       probation. Counsel made no objection or comment about the probation officer’s
       recommendation of “no gangs, guns or drugs.”
¶ 31       After hearing arguments, the trial court vacated the aggravated robbery and robbery counts
       and sentenced the respondent only on the armed robbery with a firearm count. The court


                                                    -6-
       sentenced the respondent to 36 months’ probation and 35 hours’ community service. The court
       also ordered the respondent to complete high school or trade school or get his GED, as well as
       participate in TASC. The court then ordered:
                   “You’re to stay away from gangs, guns, and drugs. You need to clear those from
               you social media. If you have gang members as friends, you need to stop hanging out
               with them.
                   I don’t want to see any pictures of you and your friends on Facebook or any other
               social media if those people are in gangs.
                   I’m not sure if you’re a gang member or if you’re just an associate of gangs. I see
               and hear that there is some contradictory information. I don’t care.
                   One way or the other—I mean it would be nice if you’re not a gang member—but if
               you are now, I can’t change that. But you’re going to need to change who you’re
               hanging out with, otherwise you can get in trouble on my probation.”
¶ 32       The written dispositional order, which is a standard form order, contains a checkmark next
       to “no gang contact or activity.” The probation order entered on the same date, includes the
       following handwritten statement by the trial court, “no gangs, guns or drugs,” and “clear social
       media of gangs[,] drugs.” The respondent now appeals.

¶ 33                                            II. ANALYSIS
¶ 34                                      A. Sufficiency of Evidence
¶ 35       On appeal, the respondent first contends that the State failed to prove him delinquent
       beyond a reasonable doubt where the victim was impeached, testified incredibly, and was
       contradicted by the defense witness.
¶ 36       It is well-accepted that no person, adult or juvenile, may be convicted of a crime “except
       upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with
       which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). When a minor respondent
       challenges the sufficiency of the evidence to sustain an adjudication of delinquency, the
       standard of review is whether, after viewing the evidence in the light most favorable to the
       prosecution, a rational trier of fact could have found the essential elements of the crime beyond
       a reasonable doubt. In re Malcolm H., 373 Ill. App. 3d 891, 893 (2007); see also People v.
       Flynn, 2012 IL App (1st) 103687, ¶ 22. The reasonable doubt standard applies in all criminal
       cases, regardless of whether the evidence is direct or circumstantial. In re Jonathon C.B., 2011
IL 107750, ¶ 47.
¶ 37       In reviewing an adjudication of delinquency, a reviewing court may not substitute its
       judgment for that of the trier of fact on issues of witness credibility, the weight to be given their
       testimony, and the reasonable inferences to be drawn from the evidence. In re Jonathon C.B.,
       2011 IL 107750, ¶ 59; In re H.G., 322 Ill. App. 3d 727, 737 (2001). The reason is that the trier
       of fact, who has the opportunity to hear and see the witnesses testifying, is in a better position
       to judge their credibility. In re Jonathon C.B., 2011 IL 107750, ¶ 59. For this same reason, it is
       “for the trier of fact to resolve conflicts or inconsistencies in the evidence.” In re Jonathon
       C.B., 2011 IL 107750, ¶ 59.
¶ 38       Moreover, in determining the guilt or innocence of the respondent, the trier of fact “need
       not be satisfied beyond a reasonable doubt as to each link in the chain of circumstances.” In re
       Jonathon C.B., 2011 IL 107750, ¶ 60. Rather, it is “sufficient if all the evidence taken together

                                                     -7-
       satisfies the trier of fact beyond a reasonable doubt of the accused’s guilt.” In re Jonathon
       C.B., 2011 IL 107750, ¶ 60. Moreover, the trier of fact need not disregard inferences, which
       flow normally from the evidence before it, nor “search out all possible explanations consistent
       with innocence, and raise those explanations to a level of reasonable doubt.” In re Jonathon
       C.B., 2011 IL 107750, ¶ 60. A reviewing court will not reverse the respondent’s adjudication
       unless the evidence is so “unreasonable, improbable or unsatisfactory” that it creates a
       reasonable doubt of the respondent’s guilt. People v. Rowell, 229 Ill. 2d 82, 98 (2008); In re
       Jonathon C.B., 2011 IL 107750, ¶ 60.
¶ 39        In the present case, the respondent was found guilty of armed robbery with a firearm. 1 A
       person commits armed robbery with a firearm when, while armed with a firearm, he knowingly
       takes property from the person or presence of another by the use of force or by threatening the
       imminent use of force. 720 ILCS 5/18-1(a), 18-2(a)(2) (West 2014).
¶ 40        Viewing, as we must, the evidence in the light most favorable to the State, for the reasons
       that follow, we find that the trial court properly adjudicated the minor respondent guilty of
       armed robbery with a firearm. The record reflects that at trial, the victim, Soberu, testified that
       he got lost on his way to a friend’s birthday party and ended up in the area of 7939 South
       Vernon Avenue. As he was looking to his cell phone’s GPS in an attempt to find his way back
       to public transportation that would take him back to his friend’s place, Soberu was approached
       by the respondent and co-respondent. The respondent pointed a black pistol at Soberu and
       demanded that he get on the ground. The respondent gave his cell phone to co-respondent, who
       ran away with it. Soberu noticed that the respondent was distracted by co-respondent and used
       the opportunity to punch the respondent and grab for the gun. Soberu and the respondent began
       fighting, and Soberu, with pistol in hand, ran toward 79th Street, which was a busier street, in
       hope of getting help. On the way, the respondent continued to grab Soberu, pulling his
       backpack and tearing his shirt. In an attempt to free himself from the respondent, Soberu hit the
       respondent in the head with the gun, and the respondent began to bleed. When in their
       continued scuffle, Soberu and the respondent arrived at 79th Street, the co-respondent
       reappeared from a nearby building, approached Soberu, and punched him in the eye. Soberu’s
       vision was impaired by the blow, and he was afraid he would lose consciousness, so he flung
       the pistol as far away as he could and continued to run toward the Burger King on the corner of
       79th Street. At that point, the respondent and co-respondent ran away. After the police arrived
       at the scene, they drove Soberu around the neighborhood to recover his things. Later, when the
       police drove Soberu to a nearby street where they were hoping to speak to an individual whom
       they believed was another robbery victim, Soberu saw the respondent and immediately
       identified him as the man who had robbed him at gunpoint. Soon thereafter, Soberu also
       identified the co-respondent as his second attacker, after co-respondent exited the building in
       front of which the respondent was sitting. Under this record, taking as we must the evidence in
       the light most favorable to the State, we find nothing manifestly erroneous in the trial court’s
       conclusion that the respondent committed armed robbery with a firearm.



           1
            We note that in his brief, the respondent contends that the State failed to prove him guilty of
       “armed robbery, aggravated robbery, or robbery.” However, the record is clear that the trial court
       vacated the respondent’s adjudications for aggravated robbery and robbery prior to imposing
       disposition. Accordingly, the only adjudication properly on review is for armed robbery with a firearm.

                                                      -8-
¶ 41        The respondent, nonetheless, asserts that we should disregard the trial court’s reliance on
       Soberu’s testimony because of numerous inconsistencies in his statements at the adjudicatory
       hearing and in light of the alternative version of events offered by Monique. We disagree. It is
       the province of the trier of fact to determine witness testimony and determine credibility. In re
       Jonathon C.B., 2011 IL 107750, ¶ 59. In the present case, the trial court explicitly found
       Monique’s testimony unreliable, particularly after she admitted that she never informed, or
       attempted to inform, the police about what she claimed Soberu had done to her, even after her
       brother and cousin were arrested. On the other hand, the trial court explicitly found Soberu to
       be a credible witness.
¶ 42        The respondent’s assertion that Soberu’s testimony is unreliable because he could not
       explain how he ended up in the area prior to the attack, but rather gave befuddling and
       inconsistent versions as to what led him there, is without merit. The trial court already rejected
       this argument at the adjudicatory hearing and explicitly found that any confusion in Soberu’s
       explanation of how he ended up at 7939 South Vernon Avenue was not detrimental to his
       reliability, but rather added to his credibility, because it explained that he was “incredibly lost”
       and “had no idea where he was.” This finding is entirely reasonable in light of Soberu’s
       testimony at trial that he moved from Nigeria to Chicago only six years before, lived on the
       north side of the city, got off at the wrong stop, and was completely unfamiliar with the area in
       which he found himself.
¶ 43        The respondent nonetheless contends that Soberu’s credibility is further weakened by the
       circumstances surrounding his identification of the respondent as his attacker. Although the
       respondent does not directly challenge Soberu’s identification, he points out while Soberu
       claimed that he immediately identified the respondent as his attacker, he testified that at the
       beginning of the attack, both attackers had their faces covered with T-shirts. The respondent
       also points out that the identification took place from inside the police car, from which Soberu
       initially had trouble orienting himself, when attempting to recognize the exact location of the
       struggle. Once again, we reiterate that the credibility of Soberu’s testimony was a question for
       the trier of fact. In re Jonathon C.B., 2011 IL 107750, ¶ 59. Moreover, from the evidence
       presented at trial, it is evident that a rational trier of fact could infer that during the
       several-minute-long struggle, in which the respondent continued to grapple for Soberu’s
       backpack and clothes in an attempt to retrieve the gun and Soberu, in return, used that gun to
       hit the respondent in the face, Soberu would have had sufficient opportunity to observe his
       attacker so as to be able to recognize him minutes afterwards. What is more, Soberu described
       the clothing worn by his attackers, as well as testified that when he hit the respondent with the
       gun, the respondent began to bleed. All of these things would have aided Soberu in identifying
       the respondent as his assailant only minutes after the attack.
¶ 44        The respondent further contends that we should reverse the trial court’s findings because
       Soberu was impeached on a “key issue,” i.e., the timing of the punch he received from
       co-respondent. In that respect, the respondent points out that Soberu testified that
       co-respondent punched him only after he had already been engaged in a fight with the
       respondent, and co-respondent reappeared after having taken his cell phone. On the other hand,
       Officer Chambers admitted on cross-examination, that in her report, she noted that Soberu told
       her that co-respondent punched him in the head before the respondent ordered him to the
       ground at gunpoint and prior to any struggle. Contrary to the respondent’s position, however,
       we are not at liberty to substitute our judgment for that of the trier of fact on this matter. As

                                                    -9-
       already noted above, it is the province of the trier of fact to resolve any conflicts in evidence, as
       well as any inconsistencies in witnesses’ testimony. In re Jonathon C.B., 2011 IL 107750,
       ¶ 59. Here, the trial court found Soberu’s testimony as to what transpired during the attack
       credible. In addition, the trial court noted Soberu’s “language barrier” when testifying at trial.
       The transcript itself contains numerous instances in which the court asked Soberu to speak
       more slowly so that the court could understand his testimony. Under this record, it would not
       have been unreasonable for the trial court to disregard any inconsistency in the police officer’s
       report and Soberu’s subsequent testimony as resulting from miscommunication between the
       officer and Soberu (a non-native speaker, experiencing stress from the recent attack). This is
       particularly true where Officer Chambers admitted on cross-examination that her incident
       report failed to note other information relayed to her by Soberu on their initial encounter.
¶ 45       The respondent further argues that even if we choose to defer with the trial court’s
       credibility determination, we should nonetheless reverse his adjudication because the State
       failed to prove the requisite element of armed robbery with a firearm. The respondent contends
       that because the gun was never recovered, Soberu’s testimony was insufficient to establish that
       the weapon used in the robbery was a firearm as defined under the statute. We disagree.
¶ 46       In People v. Wright, 2017 IL 119561, ¶ 76, our supreme court recently addressed what type
       of evidence regarding a “firearm,” would be sufficient to uphold an armed robbery with a
       firearm conviction. Relying on People v. Washington, 2012 IL 107993, ¶ 6, our supreme court
       concluded that the testimony of a single eyewitness that a gun or pistol was used in the robbery
       can be sufficient to permit a rational trier of fact to conclude that a firearm was used in the
       offense, even where the weapon is not recovered from the scene of the crime. See Wright, 2017
IL 119561, ¶ 76 (holding that the testimony of witnesses that “what looked like” a black gun
       used in the robbery was sufficient to conclude that a firearm was used during the commission
       of the offense).
¶ 47       In the present case, Soberu testified that the gun the respondent used to rob him was a
       “black pistol.” In addition, Soberu’s testimony established that he had an opportunity not only
       to see the gun pointed at him but also hold the gun after he grabbed it from the respondent in
       the struggle. Viewing this evidence in the light most favorable to the State, it was not so
       unreasonable, improbable, or unsatisfactory that no rational trier of fact could have found that
       the respondent was armed with a firearm during the commission of the robbery. Wright, 2017
IL 119561, ¶ 77.
¶ 48       Accordingly, for all of the aforementioned reasons, we affirm the trial court’s adjudication
       of the respondent delinquent for armed robbery with a firearm.

¶ 49                                     B. Probation Conditions
¶ 50       On appeal, the respondent next contends that the trial court abused its discretion in
       imposing certain gang-related conditions on his probation, where his crime, armed robbery
       with a firearm, had nothing to do with gangs or gang membership, and therefore the probation
       conditions were not reasonably related to his offense. In the alternative, the respondent
       contends that the gang-related conditions were unconstitutional as applied to him because they
       were overbroad and unreasonable. The respondent specifically challenges the following
       conditions of his probation: (1) that he “stay away” and have “no contact” with gangs and (2)
       that he clear and not appear in any social media posts with gang members.


                                                    - 10 -
¶ 51        Before addressing the merits of the respondent’s claims, we must first consider the State’s
       forfeiture argument. The State contends that the respondent has forfeited these issues for
       purposes of appeal by failing to object to the imposition of the gang-related probation
       conditions at the time of his dispositional hearing. The respondent admits that he did not object
       to these conditions at the trial level but, citing In re W.C., 167 Ill. 2d 307 (1995), contends that
       an objection was unnecessary to preserve his claims for review because he is a minor and the
       goal of juvenile dispositional hearings is different from that of adult sentencing. In the
       alternative, the respondent contends that we should review his claims under the plain error
       doctrine.
¶ 52        It is well-accepted that to preserve a sentencing issue for appellate review, an adult
       offender must object both at the sentencing hearing and in a subsequent posttrial motion. In re
       N.H., 2016 IL App (1st) 152504, ¶ 69. On the contrary, our supreme court has held that, unlike
       adults, minors are excused from filing a post-adjudicatory motion to preserve issues for
       appellate review. In re Samantha V., 234 Ill. 2d 359, 368 (2009) (citing In re W.C., 167 Ill. 2d
       at 327). However, contrary to the respondent’s position, our supreme court has made clear that
       to avoid forfeiture minors must nonetheless object to the claimed errors at the trial level. See
       In re Samantha V., 234 Ill. 2d at 368 (holding that while minors are not required to file a
       post-dispositional motion, they must nevertheless “object at trial to preserve a claimed error
       for review” (citing In re W.C., 167 Ill. 2d at 327)). Since the respondent here admits that he
       never objected to the imposition of the probation conditions at the dispositional hearing, we
       must determine whether he has demonstrated plain error so as to permit our review.
¶ 53        The plain error doctrine “bypasses normal forfeiture principles and allows a reviewing
       court to consider unpreserved claims of error in specific circumstances.” People v. Thompson,
       238 Ill. 2d 598, 613 (2010) (citing People v. Averett, 237 Ill. 2d 1, 18 (2010)); see also People
       v. Fort, 2017 IL 118966, ¶ 18 (citing People v. Herron, 215 Ill. 2d 167, 186-87 (2005)).
       Specifically, the plain error doctrine permits “a reviewing court to consider unpreserved error
       when (1) a clear or obvious error occurred and the evidence is so closely balanced that the error
       alone threatened to tip the scales of justice against the defendant, regardless of the seriousness
       of the error, or (2) a clear or obvious error occurred and that error is so serious that it affected
       the fairness of the defendant’s trial and challenged the integrity of the judicial process,
       regardless of the closeness of the evidence.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)
       (citing Herron, 215 Ill. 2d at 186-87); see also Thompson, 238 Ill. 2d at 613; see also People v.
       Adams, 2012 IL 111168, ¶ 21. In the sentencing context, this means that a defendant must
       show either that (1) the evidence at the sentencing hearing was closely balanced or (2) the error
       was so egregious as to deny the defendant a fair sentencing hearing. People v. Hillier, 237 Ill.
2d 539, 545 (2010). Under either prong of the plain error doctrine, the burden of persuasion
       remains on the defendant. People v. Bowman, 2012 IL App (1st) 102010, ¶ 30 (citing People v.
       Lewis, 234 Ill. 2d 32, 43 (2009)).
¶ 54        “The first step of plain-error review is to determine whether any error occurred.” Lewis,
234 Ill. 2d at 43; Thompson, 238 Ill. 2d at 613; see also People v. Wilson, 404 Ill. App. 3d 244,
       247 (2010) (“There can be no plain error if there was no error at all ***.”). This requires “a
       substantive look” at the issue raised. People v. Johnson, 208 Ill. 2d 53, 64 (2003). We will
       therefore first review the respondent’s claims to determine if there was any error before
       considering it under plain error.



                                                    - 11 -
¶ 55       Turning to the merits, we begin by noting that trial courts have broad discretion to impose
       probation conditions, whether expressly enumerated by statute or not, to achieve the goals of
       fostering rehabilitation and protecting the public. In re J.W., 204 Ill. 2d 50, 77 (2003); see also
       In re H.G., 322 Ill. App. 3d at 738. However, this wide latitude in setting conditions of
       probation is not boundless. In re J.W., 204 Ill. 2d at 77. The court’s discretion is limited by
       constitutional safeguards and must be reasonable. In re J.W., 204 Ill. 2d at 77.
¶ 56       In determining whether a trial court’s imposition of a probation condition was proper,
       either under an abuse of discretion standard or as impinging on the respondent’s constitutional
       rights under a de novo standard of review, our supreme court has made clear that “the
       overriding concern is reasonableness.” In re J.W., 204 Ill. 2d at 78.
¶ 57       To be reasonable, a condition of probation must not be overly broad when viewed in the
       light of the desired goal or the means to that end. In re J.W., 204 Ill. 2d at 78 (citing In re J.G.,
       295 Ill. App. 3d 840, 843 (1998)). In other words, “[w]here a condition of probation requires a
       waiver of precious constitutional rights, the condition must be narrowly drawn; to the extent it
       is overbroad it is not reasonably related to the compelling state interest in reformation and
       rehabilitation and is an unconstitutional restriction on the exercise of fundamental
       constitutional rights.” (Internal quotation marks and emphasis omitted.) In re J.W., 204 Ill. 2d
       at 78.
¶ 58       Our supreme court has explained that when assessing the reasonableness of a condition of
       probation, it is appropriate to consider whether the restriction is related to the nature of the
       offense or the rehabilitation of the probationer. In re J.W., 204 Ill. 2d at 79 (citing People v.
       Meyer, 176 Ill. 2d 372, 378 (1997), and People v. Pickens, 186 Ill. App. 3d 456, 460 (1989)).
       Other considerations are (1) whether the condition of probation reasonably relates to the
       rehabilitative purpose of the legislation, (2) whether the value to the public in imposing this
       condition of probation manifestly outweighs the impairment to the probationer’s constitutional
       rights, and (3) whether there are any alternative means that are less subversive to the
       probationer’s constitutional rights but still comport with the purposes of conferring the benefit
       of probation. In re J.W., 204 Ill. 2d at 79 (citing Harris, 238 Ill. App. 3d at 582, and In re J.G.,
295 Ill. App. 3d at 843).
¶ 59       A probationary condition is overbroad and therefore unreasonable when there is no valid
       purpose for the restriction and there is no means by which the probationer may obtain
       exemption from the restriction for legitimate purposes. See In re J.W., 204 Ill. 2d at 80-81.
¶ 60       In the present case, for the reasons that follow, we find that the conditions of probation
       ordering the respondent to “stay away” and have “no contact” with gangs and to remove all
       social media posts in which he appears with gang members were overbroad and not narrowly
       drawn so as to be unreasonable. In re J.W., 204 Ill. 2d at 78 (citing In re J.G., 295 Ill. App. 3d
       at 843) (to be reasonable, a condition of probation must not be overly broad when viewed in the
       light of the desired goal or the means to that end).
¶ 61       In coming to this decision, we first hold that, contrary to the respondent’s position, the
       no-gang contact provision was a valid condition of probation because it was reasonably related
       to the respondent’s rehabilitation. See In re J.G., 295 Ill. App. 3d at 843 (“conditions of
       juvenile probation must be reasonably related to the juvenile’s rehabilitation”). The Juvenile
       Court Act of 1987 explicitly permits the trial court to limit a juvenile respondent’s gang
       contact. Section 5-715(2)(s) of the Juvenile Court Act of 1987 provides in relevant part:
                    “(2) The court may as a condition of probation *** require that the minor:

                                                    - 12 -
                                                     ***
                        (s) refrain from having any contact, directly or indirectly, with certain specified
                    persons or particular types of persons, including but not limited to members of
                    street gangs ***.” 705 ILCS 405/5-715(2)(s) (West 2016).
       While the Act does not expressly permit limitations on social media, in the present world,
       where communication is routinely made through online social platforms, it is not a stretch of
       the imagination to understand “contact” as extending to an individual’s online presence.
¶ 62       In the instant case, at the dispositional hearing the trial court stated that it had reviewed the
       social investigation report prepared by the probation officer. That report noted that the
       respondent had five friends, three of whom had been arrested, and that the respondent believed
       that some of his friends were a negative influence on his life. According to the social
       investigation report, the respondent stated that some of his friends were “gang involved” and
       that they were members of the Black Peace Stones. The respondent, however, denied being a
       gang member and admitted only to being “an associate” of the Black Peace Stones. Under this
       record, and keeping in mind that the purpose of the juvenile court is to act as a parens patriae
       to the minor in order to see through the minor’s rehabilitation (In re Jonathon C.B., 2011 IL
107750, ¶ 144 (citing In re W.C., 167 Ill. 2d at 325-26)), we find that attempting to limit the
       minor respondent’s contact (real or virtual) with gang members was a valid condition of
       probation because it was related to his rehabilitation.
¶ 63       Nonetheless, we are compelled to conclude that the probationary conditions as articulated
       by the trial court were overbroad and not narrowly tailored so as to be unreasonable. In re J.W.,
204 Ill. 2d at 78. The trial court’s blanket order requiring the respondent to “stay away” from
       and have “no contact” with gangs and to clear and not appear in any social media posts with
       gang members did not contain a means by which the respondent could obtain an exception
       from the restrictions for legitimate purposes. There is no exclusion for people based on
       familial, employment, or educational relationships, and no explanation as to what type of
       contact (physical or online), no matter how innocuous, will result in a probation violation. This
       is particularly troubling where, according to the social investigation report, the respondent
       reported that the person he looks up to the most is his brother, who “has been in the system but
       has turned his life around.” Accordingly, we find that in the present case, the trial court’s
       imposition of the aforementioned gang-related conditions of probation constituted error. See
       In re J.W., 204 Ill. 2d 50 (vacating as unconstitutional a condition of juvenile probation
       limiting a minor’s freedom of movement because that condition, while valid as reasonably
       related to the offense of sexual assault, was overbroad and therefore unreasonable because it
       failed to make any provisions that would have permitted the minor respondent to enter the
       geographic area for legitimate purposes).
¶ 64       Since we find error, we must next determine whether the error rose to the level of plain
       error so as to permit our review. See Fort, 2017 IL 118966, ¶ 18. The plaintiff contends that we
       should review his claims under both the first and second prongs of the plain error doctrine.
¶ 65       With respect to the first prong of the plain error doctrine, the plaintiff contends that the
       only evidence that he had any connection with gangs came from his social investigation report,
       which briefly noted that several of his friends were gang members, and that he was an associate
       of the Black Peace Stones but not a gang member. The respondent contends that aside from
       this brief statement, there was no evidence anywhere in the record that he was involved with


                                                    - 13 -
       gangs, that the crime he committed was related to gangs or gang membership, or that his social
       media pages had any gang-related content.
¶ 66       In addition, the respondent contends that we should consider his constitutional challenge to
       the probation conditions under the second prong of the plain error doctrine because such an
       error was so egregious that it denied him a fair dispositional hearing. Fort, 2017 IL 118966,
       ¶ 18.
¶ 67       We agree with the respondent that under the record before us the evidence of his
       involvement, if any, with gangs was at best closely balanced so as to constitute plain error. In
       that respect, we note the trial court itself acknowledged the closely balanced nature of such
       evidence at the dispositional hearing, stating “there is some contradictory information” as to
       this. Accordingly, we may review the respondent’s claims under the plain error doctrine. Fort,
       2017 IL 118966, ¶ 18.
¶ 68       Moreover, even if the evidence of the respondent’s gang affiliation at the dispositional
       hearing is not closely balanced, for the reasons that follow, we conclude that the respondent
       can proceed under the second prong of plain error review because the error is so serious that it
       affected the integrity of the judicial process. The judicial process of permitting social
       rehabilitation as a condition of probation depends on evidence of the need for such social
       rehabilitation but also clear parameters in setting out how the rehabilitation is to proceed.
       Given that certain areas of Chicago are gang-infested, a blanket prohibition against contact
       with gangs is simply too general and overbroad to provide a juvenile with clear parameters
       about how to comply with the conditions of his probation. That is, if the parameters are so
       vague, overboard, or general that a juvenile could be inadvertently caught violating probation
       in a number of scenarios, including when conducting himself in a constitutionally protected
       manner, then the judicial process is not functioning as intended. This breakdown in the judicial
       process constitutes second-prong plain error. See, e.g., Lewis, 234 Ill. 2d at 48 (applying the
       second-prong plain error analysis to a review of a condition of probation that was imposed in
       an arbitrary and unreasonable manner, so as to affect the integrity of the judicial process).
¶ 69       Proceeding with the merits, and for all of the reasons already articulated in detail above, we
       conclude that the imposition of the gang-related probation conditions was overly broad and
       therefore not exercised in a reasonable manner. We therefore vacate that portion of the trial
       court’s order requiring the respondent to “stay away” from and have “no contact” with gangs
       and to clear all his social media of postings with gang members. We remand the cause so that
       the trial court may consider whether such restrictions are still warranted, and if so, what
       appropriate exceptions for familial, employment, and school contacts should be applied.
¶ 70       Since we vacate the respondent’s gang-related probation conditions, we need not address
       the remainder of the respondent’s arguments on appeal.

¶ 71                                    III. CONCLUSION
¶ 72      For the aforementioned reasons, we affirm in part and reverse and remand in part.

¶ 73      Affirmed in part; reversed and remanded in part.




                                                   - 14 -